Citation Nr: 0415175	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  97-06 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
left shoulder disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
right shoulder disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
left elbow disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
right elbow disability. 

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
right wrist disability.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
nasal septal deformity, status post septoplasty.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 through 
August 1985.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2000, at which time it was 
remanded for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, confirmed 
and continued its denials of entitlement to service 
connection for the following disabilities:  left shoulder 
disability; right shoulder disability; left elbow 
disability; right elbow disability; right wrist 
disability; and nasal septal disability, status post 
septoplasty.  Thereafter, the case was returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in August 
1989, the RO denied entitlement to service connection for 
the following:  left shoulder disability, right shoulder 
disability, left elbow disability; right elbow disability, 
right wrist disability, and nasal septal disability, 
status post septoplasty.

2.  Evidence associated with the record since the RO's 
August 1989 decision is either cumulative or redundant 
and, by itself or in connection with evidence previously 
assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim of entitlement to service connection for left 
shoulder disability.  

3.  Evidence associated with the record since the RO's 
August 1989 decision is either cumulative or redundant 
and, by itself or in connection with evidence previously 
assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim of entitlement to service connection for right 
shoulder disability.  

4.  Evidence associated with the record since the RO's 
August 1989 decision is either cumulative or redundant 
and, by itself or in connection with evidence previously 
assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim of entitlement to service connection for left elbow 
disability.  

5.  Evidence associated with the record since the RO's 
August 1989 decision is either cumulative or redundant 
and, by itself or in connection with evidence previously 
assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim of entitlement to service connection for right elbow 
disability.  

6.  Evidence associated with the record since the RO's 
August 1989 decision is either cumulative or redundant 
and, by itself or in connection with evidence previously 
assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim of entitlement to service connection for right wrist 
disability.  

7.  Evidence associated with the record since the RO's 
August 1989 decision is either cumulative or redundant 
and, by itself or in connection with evidence previously 
assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim of entitlement to service connection for nasal 
septal disability, status post septoplasty.  

CONCLUSIONS OF LAW

1.  The RO's August 1989 decision is final with respect to 
the claims of entitlement to service connection for the 
following:  left shoulder disability, right shoulder 
disability, left elbow disability; right elbow disability, 
right wrist disability, and nasal septal disability, 
status post septoplasty.  38 U.S.C. § 4005 (1988); 38 
C.F.R. § 19.192 (1989).  

2.  The criteria to reopen a claim of entitlement to 
service connection for left shoulder disability have not 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective from June 5, 1996, through August 28, 
2001).

3.  The criteria to reopen a claim of entitlement to 
service connection for right shoulder disability have not 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective from June 5, 1996, through August 28, 
2001).

4.  The criteria to reopen a claim of entitlement to 
service connection for left elbow disability have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective from June 5, 1996, through August 28, 2001).

5.  The criteria to reopen a claim of entitlement to 
service connection for right elbow disability have not 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective from June 5, 1996, through August 28, 
2001).

6.  The criteria to reopen a claim of entitlement to 
service connection for right wrist disability have not 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective from June 5, 1996, through August 28, 
2001).

7.  The criteria to reopen a claim of entitlement to 
service connection for nasal septal disability, status 
post septoplasty have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective from June 5, 
1996, through August 28, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That 
law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. 
§§ 5102, 5103, 5103A.  That law also eliminated the 
concept of a well- grounded claim and superseded the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that the VA cannot assist in the development of a 
claim that is not well grounded.  38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing 
the VCAA, including changes with respect to the definition 
of new and material evidence and the development of 
associated cases.  66 Fed. Reg. 45620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326(a)).  

The RO initially decided this claim before the enactment 
of the VCAA in a rating decision dated in November 1996.  
For this reason, there was a procedural irregularity in 
the development of the claim in that the veteran was not 
provided with the information required under VCAA until 
after the initial decision.  However, as a result of the 
ongoing development of the claim, this unavoidable 
procedural irregularity did not result in prejudice to the 
claimant.  The appellant was in fact provided with the 
information required under VCAA.  

In April 2003, the RO sent the veteran a letter providing 
the notices required under VCAA.  In this letter, the RO 
explained the information and evidence needed to 
substantiate his claim for service connection with 
specific references to the need to provide medical 
evidence, which established that disability had a 
relationship to service.  The letter also explained what 
portion of the evidence and information would be obtained 
by VA, noting, for example, that VA would attempt to 
obtain VA medical records or other medical treatment 
records that the claimant tells VA about.  With regard to 
the claimant's responsibilities in the development of the 
claim, the letters explained that the claimant needed to 
provide VA with such information as the names and 
addresses of persons and agencies having records relevant 
to the claims, along with a statement of the approximate 
time frames of the records.  Finally, the claimant was 
asked to tell VA about any information or evidence he 
wanted VA to try to get for him.  Thus, the letter, as 
well as several other documents sent to the claimant 
during the course of the development of the claim, 
provided notices as required under the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, as noted above, there was a procedural 
irregularity.  The notice letter was in 2003, or several 
years after the RO initially decided the case.  Both 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require 
that information be provided when the claim is filed, and, 
as noted in Bernard v. Brown, 4 Vet. App. 384 (1993), 
notice alone does not make a procedure fair, but rather, 
notice must be combined with an adequate opportunity to be 
heard.  In this case, such opportunity to be heard was 
provided to the claimant.  After the RO sent the claimant 
the notification letter of April 2003, the RO allowed the 
claimant two months to respond to the letter, then, in 
June 3003, the RO re-adjudicated the claim on the basis of 
the entire record and sent the claimant a supplemental 
statement of the case.

In conclusion, the claimant has been provided with notices 
as required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of 
the development that has been undertaken in this claim, 
the requirements of VCAA have been met.  At this point, 
there is no reasonable possibility that further 
development would aid in the substantiation of the claim.  
For this reason a remand for further development is not 
required.


II.  Facts and Analysis

The veteran seeks entitlement to service connection for 
the following disabilities:  left shoulder disability, 
right shoulder disability, left elbow disability; right 
elbow disability, right wrist disability, and nasal septal 
disability.  

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  For the showing of chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then 
a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Even if the 
disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted for 
a particular disability, there must be competent evidence 
of current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between 
the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

A review of the record discloses that these are not the 
veteran's first claims of entitlement to service 
connection.  In August 1989, the RO denied entitlement to 
service connection the following disabilities:  left 
shoulder disability, right shoulder disability, left elbow 
disability; right elbow disability, right wrist 
disability, and nasal septal disability.  

Relevant evidence on file in August 1989 consisted of the 
veteran's service medical records.  They showed that at 
the time of his service entrance examination in August 
1975, his nose and upper extremities were found to be 
normal.  

The service medical records show that the veteran was 
treated for various complaints of disability with respect 
to his upper extremities.  In May 1977, he was found to 
have musculoskeletal pain in his left arm and in the left 
side of his chest.  In June 1981, he complained of pain in 
his right shoulder blade with numbness in his right arm.  
Trigger sites were noted at the right supra scapular area 
and at the medial scapular area.  The diagnosis was 
trapezius myositis.  Later in June 1981, the veteran 
reported that he had hit the fifth digit of his right hand 
against a piece of metal.  He complained of slight 
swelling in the hand.  X-rays of the right hand revealed 
slight soft tissue swelling and a suggestion of a 
laceration.  It was noted that there were no bony changes.  
In July 1984, the veteran sustained a contusion of the 
right dorsal forearm.  X-rays revealed soft tissue 
swelling but were negative for a fracture.

In February 1985, the veteran complained of persistent 
nasal congestion for as long as he could recall.  It was 
noted that when he was a child, his parents had moved his 
sleep area due to his noisy breathing.  In March 1985, the 
veteran underwent septoplasty.  It was also noted that he 
had a long history of difficulty with nasal breathing.  

In May 1985, the veteran fell while running and sustained 
contusions and abrasions on his left elbow.  X-rays of the 
left elbow were negative; however, those of the left wrist 
confirmed an avulsion fracture of the tubercle of the 
navicular.  The left wrist was splinted, and shortly 
thereafter, he experienced tingling and numbness in the 
fifth finger.  It was determined that the splint had been 
improperly applied.  During follow-up treatment in June 
1985, the veteran complained of pain in the left elbow.  
In particular, he reported pain on palpation of the 
epicondyle and pain on pronation.  X-rays of the left 
elbow were, again, negative; and the diagnosis was left 
tennis elbow.

The RO concluded that the veteran's service medical 
records were negative for any evidence of disability 
affecting the left shoulder or right wrist.  The RO also 
concluded that the veteran's complaints with respect to 
his upper extremities and right shoulder had not resulted 
in identifiable disability.  Finally, the RO noted that 
the septoplasty had been performed to ameliorate a 
preservice disability and that it had not resulted in 
additional nasal disability.  The veteran was notified of 
those decisions, as well as his appellate rights; however, 
a Notice of Disagreement was not received with which to 
initiate the appellate process.  Accordingly, those 
decisions became final under the law and regulations then 
in effect.  38 U.S.C.A. § 4005; 38 C.F.R. §§ 19.192.  The 
veteran now requests that the RO reopen his claims of 
entitlement to service connection for the following 
disabilities:  left shoulder disability, right shoulder 
disability, left elbow disability; right elbow disability, 
right wrist disability, and nasal septal disability.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. 
§ 7105. The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is 
presented or secured with respect to a claim which has 
been disallowed, the VA shall reopen the claim and review 
the former disposition of the claim.

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156.  From the time 
the veteran's claim was received on June 5, 1996 until 
August 29, 2001, new and material evidence was that which 
had not previously submitted to VA decision makers, which 
bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled was so significant that it 
had to be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a).

If new and material evidence has been presented, the Board 
may then proceed to evaluate the merits of the claim but 
only after insuring that the duty to assist the veteran in 
the development of his claim has been fulfilled.  See, 
Elkins v. West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record, since the Board's 
May 1998 decision consists of records from Leominster 
Hospital, reflecting the veteran's treatment from May 1986 
to April 1995 and the report of an examination performed 
by the VA in August 1997.

The records from Leominister Hospital show that the 
veteran was treated for various problems concerning his 
upper extremities.  In May 1986, while playing baseball or 
softball, he injured his right chest and right upper ribs.  
He reported pain on right arm motion and increased 
shortness of breath.  In September 1987, he sustained a 
crush injury of the right hand involving the index, 
middle, and ring fingers.  Subungual hematomas were noted 
in the index and middle fingers.  In June 1988, the 
veteran experienced chest wall pain when he sneezed.  He 
also reported pain, numbness, and heaviness in his left 
arm.  In March 1992, the veteran sustained a right sigmoid 
fracture, when he was struck by a falling shelf.  X-rays 
revealed an old fifth carpal fracture.  In March 1995, the 
veteran reported a several week to three month history of 
decreased hand strength, as well as hand numbness and 
tingling in the third, fourth, and fifth fingers, 
bilaterally.  X-rays and an MRI of the cervical spine 
revealed minimal hypertrophic changes at several levels.  
Nerve conduction studies and an electromyogram were 
negative for an ulnar sensory response, bilaterally.  It 
was felt that such deficits were most likely due to 
thoracic outlet syndrome.  Sensory ulnar neuropathy was 
felt to be less likely.  Following the workup, the 
impression was thoracic outlet syndrome versus ulnar nerve 
entrapment.  

During his August 1997 VA examination, the veteran 
reported that shortly before his discharge from service, 
he injured his left wrist when he fell from the hood of a 
car.  He noted that in that same accident, he had also 
injured his right wrist, both elbows and both shoulders.  
He stated that since that time, he had experienced trouble 
in all of the affected areas, particularly his shoulders.  
The relevant diagnosis was bilateral tendinitis of the 
shoulders, more severe on the right than the left, with a 
possible rotator cuff tear on the right.

The additional records are new in the sense that they were 
not previously before VA decision makers; however, with 
respect to the question of service connection, they show 
no more than was previously known.  That is, the record 
remains negative for any competent evidence of right wrist 
disability in or after service.  Although the veteran was 
treated for left tennis elbow in service and underwent 
surgery in service for a deviated nasal septum, there is 
no competent evidence of any current disability involving 
either elbow or the nasal septum.  While the evidence does 
show that the veteran currently has tendinitis of the 
shoulders, such disabilities were not demonstrated in 
service; and there is no competent evidence that either 
shoulder disorder is in any way related to service.  In 
particular, there is no current evidence of trapezius 
myositis of the right shoulder which was demonstrated in 
service.  The only reports that any of the claimed 
disorders are related to service come from the veteran.  
As a layman, however, he is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, without more, his opinion 
cannot be considered competent evidence which would 
provide a basis to reopen any of his claims.

In light of the foregoing, the additional evidence is 
essentially cumulative in nature with respect to the 
claims of entitlement to service connection for left 
shoulder disability, right shoulder disability, left elbow 
disability, right elbow disability, right wrist 
disability, or the residuals of surgery to repair a 
deviated septum.  Even when considered with evidence 
previously on file, the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of any of the veteran's claims.  
Accordingly, the request to reopen those claims is denied.

ORDER

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for left shoulder disability is denied.

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for right shoulder disability is denied.

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for left elbow disability is denied.

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for right elbow disability is denied:  

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for right wrist disability is denied.

New and material evidence not having been submitted, the 
request to reopen claim of entitlement to service 
connection for nasal septal deformity, status post 
septoplasty is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




